Name: COMMISSION REGULATION (EC) No 1823/95 of 26 July 1995 determining the extent to which applications lodged in July 1995 for import licences under the regime provided for by a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product
 Date Published: nan

 27. 7. 95 EN Official Journal of the European Communities No L 175/33 COMMISSION REGULATION (EC) No 1823/95 of 26 July 1995 determining the extent to which applications lodged in July 1995 for import licences under the regime provided for by a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 ('), Whereas the applications for import licences lodged for the third quarter of 1995 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 July to 30 September 1995 submitted under Regulation (EC) No 1486/95 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1995 applications may be lodged pursuant to Regulation (EC) No 1486/95 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 27 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 58. No L 175/34 EN Official Journal of the European Communities 27. 7. 95 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1995 G2 97,6 G3 21,6 ANNEX II (tonnes) Group No Total quantity available for the period 1 October to 31 December 1995 G2 1416 G3 208